Citation Nr: 0613630	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  03-29 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to April 
1962. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss. 

In March 2005, the Board remanded the appeal for further 
development, and it is before the Board for adjudication. 


FINDINGS OF FACT

1.  The veteran's sensorineural hearing loss in both ears is 
40 decibels or greater at 500, 1000, 2000, 3000, and 4000 HZ 
and the Maryland CNC speech recognition score is 66 percent 
in the right ear and 88 percent in the left ear. 

2.  The veteran was exposed to high levels of noise in 
service.  


CONCLUSION OF LAW

The criteria for service connection for a bilateral hearing 
loss disability have been met.  38 U.S.C.A. § 1131 (West 
2002), 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in December 2001; a 
rating decision in March 2002; a statement of the case in 
July 2003; and supplemental statements of the case in August 
2003 and October 2003.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of that claim by the RO subsequent to receipt of 
the required notice.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157, __ F.3d __, 
2006 WL 861143 (Fed. Cir.  Apr. 5, 1996) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2005 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained an examination.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran contends that he was exposed to acoustic trauma 
in service as a member of a competition pistol team.  He 
seeks service connection for an impaired hearing disability. 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection requires: (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 HZ is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of those frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC test are 
less than 94 percent.  38 C.F.R. § 3.385.

Where the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system and post-service test results that meet 
criteria of 38 C.F.R. § 3.385.  Rating authorities must 
consider whether there is a medically sound basis to 
attribute the post-service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).

In a September 2005 VA examination, the veteran's hearing 
acuity was measured as follows (loss expressed in decibels):  

Ear
500 HZ
1000 HZ
2000 HZ 
3000 HZ
4000 HZ
Speech 
Recognit
ion
Right
40
55
85
80
90
66%
Left
40
55
65
65
75
88%
The Board concludes that the veteran has a current bilateral 
hearing loss disability.  38 C.F.R. § 3.385.

Service medical records showed the veteran's hearing acuity 
was measured using the "whisper test" as 15/15 in both ears 
on a September 1959 induction examination and on a March 1962 
discharge examination.  There were no notations of hearing 
loss, organic ear disease, or ear injury in either report.  
The records showed no complaint of hearing loss or 
occupational monitoring of hearing acuity during service.  
The first record of testing and identification of hearing 
loss after service was a June 1986 pre-employment examination 
for a position at a manufacturing facility. 

Service personnel records showed that the veteran's primary 
duty was administrative clerk.  He received basic and 
individual infantry training.  He also qualified as expert on 
the standard service pistol, M1 carbine, and as a weapons 
instructor.  He had no documented combat or regular 
assignment as a weapons instructor.  There are no personnel 
record entries, awards, citations, buddy statements, travel 
orders, or any other evidence to corroborate noise exposure 
on a pistol team.  Even though he was a qualified instructor 
and fired weapons in the organized competition range, he 
stated that he did not use hearing protection.  The record 
also showed the veteran had post-service occupational noise 
exposure when he worked as a coal miner, truck driver, and 
manufacturing supervisor.  

The veteran's statements of noise exposure in service are not 
corroborated or compelling.  However, the statements are not 
contradicted by other evidence and are consistent with the 
places, types, and circumstances of the veteran's service.  
38 U.S.C.A. § 1154 (a) (West 2002).  The veteran is competent 
to provide evidence when he has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159 (2) (2005).  
Therefore, the Board concludes that the veteran was exposed 
to acoustic trauma to some degree while in service. 

The veteran submitted a May 2002 letter from a private 
audiologist who stated that the veteran's type of hearing 
loss could be in part due to his reported history of noise 
exposure on a shooting team.  On remand, the Board requested 
that a VA examiner provide an opinion on the etiology of the 
veteran's hearing loss and the impact of in-service and post-
service noise exposure.  After review of the claims file, a 
VA examiner in October 2005 stated, "Because of his reported 
exposure from guns while in the military, and on his hearing 
loss which is possibly consistent with noise-induced hearing 
loss, and despite the fact that he had occupational noise 
exposure as well, it would seem as least as likely as not 
that the hearing loss could have started while he was in the 
military and exposed to loud noise from guns." 
Both audiologists relied on the veteran's own report of 
exposure and used mildly speculative language.  Nonetheless, 
both examiners appeared to attribute some portion of the 
veteran's hearing loss to acoustic trauma while in service.  
There is no conflicting medical opinion of record.  
Therefore, resolving the benefit of the doubt in favor the 
claimant, the Board concludes that there is a nexus between 
the veteran's bilateral hearing loss and exposure to high 
noise levels in service. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  In 
this case, resolving all benefit of any doubt in favor of the 
claimant, the Board finds that the criteria for service 
connection for bilateral hearing loss are met.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


